DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 

(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
Election/Restrictions
Applicant’s election without traverse of Group I in the reply filed on 01/04/2022 is acknowledged.

s 16-17 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected Group, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 01/04/2022.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 3-5 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 3, the phrase "an internal diameter" renders the claim indefinite. It is unclear whether this is a new/different internal diameter or the aforementioned constant internal diameter. For the sake of compact prosecution Examiner is interpreting the limitation as the latter. 


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3, and 6  is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ostrovsky et al. (U.S. Patent Publication No. 2012/0158009 A1). 
	Regarding claim 1, Ostrovsky et al. discloses a suture tool comprising (100): a handle portion (122) having a first end (proximal end of 122, Fig. 1A,) and a hook end (distal end of 122, Fig. 1A); a hollow, U-shaped hook portion (124) having an attached end (proximal end of 124 connected to the distal end of 122, Fig. 1A, Paragraph 0026) connected to the hook end (distal end of 122, Fig. 1A) of the handle portion (122), a free end (distal end of 124, Fig. 1A), and having an internal passage (126) between (Fig. 1D, Paragraph 0042) the attached end (proximal end of 124 connected to the distal end of 122, Fig. 1A, Paragraph 0026) and the free end (distal end of 124, Fig. 1A) for passing suture material (Examiner notes the limitation “for passing suture material is interpreted as functional limitation and the limitation “suture material is not positively recited in the claim. The device of Ostrovsky et al. is capable of passing a suture through the internal passage as evidenced by the passing of needles 110/410/610, sling 300, and tube 682) into (Paragraph 0066) the internal passage (126) from the attached end 
	Regarding claim 2, Ostrovsky et al. discloses the suture tool of claim 1, wherein the internal passage (126) of the hollow, U-shaped hook portion (124) has a constant internal diameter (F/G, Fig. 1C, Paragraph 0047) extending from Fig. 1C, Paragraph 0047) the attached end (proximal end of 124 connected to the distal end of 122, Fig. 1A, Paragraph 0026) to the free end (distal end of 124, Fig. 1A). (Fig. 1C, Paragraphs 0026 and 0047). 
	Regarding claim 3, Ostrovsky et al. discloses the suture tool of claim 2, wherein the internal passage (126) of the hollow, U-shaped hook portion (124) has an internal diameter (F, Fig. 1C, Paragraph 0047) of approximately 0.1 mm to 0.6 mm (Paragraph 0047). (Fig. 1C, Paragraph 0047). 
	Regarding claim 6, Ostrovsky et al. discloses the suture tool of claim 1, wherein the internal passage (126) of the hollow, U-shaped hook portion (124) is tapered (Paragraph 0047) from a larger internal diameter (G) at the attached end (proximal end of 124 connected to the distal end of 122, Fig. 1A, Paragraph 0026) to a smaller internal diameter (G) at the free end (distal end of 124, Fig. 1A). (Fig. 1C, Paragraphs 0026 and 0047).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the 

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 4-5 and 7-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ostrovsky et al. (U.S. Patent Publication No. 2012/0158009 A1). 
Regarding claims 4 and 5, Ostrovsky et al. discloses the suture tool of claim 3 above. 
However, (Claim 4) Ostrovsky et al. does not expressly disclose wherein the spacing between the free end and the attached end of the hollow, U-shaped hook portion is approximately 4.0 mm and 7.0 mm; (Claim 5) wherein the spacing between a base of the U-shaped hook portion and the free and attached ends of the U-shaped hook portion is approximately 2.0 mm to 3.0 mm.
It appears that the device of Ostrovsky et al. would operate equally well with the claimed spacing since the free end and attached end of the hollow U-shaped hook portion are spaced in the same structural manner. Further, applicant has not disclosed that the range claimed solves any stated problem or is for any particular purpose, indicating simply that the diameter “may” be within the claimed ranges (specification Paragraph 0020). 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to cause the device of Ostrovsky et al. to have (Claim 4) wherein the spacing between the free end and the attached end of the hollow, U-shaped hook portion is approximately 4.0 mm and 7.0 mm; (Claim 5) wherein the spacing between a base of the U-shaped hook portion and the 
Regarding claim 7, Ostrovsky et al. discloses the suture tool of claim 6 above. 
However, (Claim 7) Ostrovsky et al. does not expressly disclose wherein the larger internal diameter of the internal passage is approximately 15 mm and the smaller internal diameter of the internal passage is approximately 11 mm.
It appears that the device of Ostrovsky et al. would operate equally well with the claimed diameter since Ostrovsky et al. discloses a tapering larger diameter to a smaller diameter (Paragraph 0047). Further, applicant has not disclosed that the range claimed solves any stated problem or is for any particular purpose, Applicant does not disclose this range in the specification rather the diameter is only referred to generally as tapered (specification Paragraph 0021). 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to cause the device of Ostrovsky et al. to have (Claim 7) wherein the larger internal diameter of the internal passage is approximately 15 mm and the smaller internal diameter of the internal passage is approximately 11 mm because it appears to be an arbitrary design consideration which fails to patentably distinguish over Ostrovsky et al. 
Regarding claim 8, Ostrovsky et al. discloses the suture tool of claim 1 above, and further discloses wherein the handle portion (122) has a central axis (Q2, Fig. 1D), and the internal passage (126) of the U-shaped hook portion (124) has a central axis (Fig. 1D) provided within a plane (Fig. 1D, Paragraph 0040) positioned at an angle (Fig. 1D, Paragraph 0040) with respect to the central axis (Q2, Fig. 1D) of the handle portion (122). (Fig. 1D, Paragraph 0040)
However, (Claim 8) Ostrovsky et al. does not expressly disclose the angle being 45 degrees or less. 

It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to cause the device of Ostrovsky et al. to have (Claim 8) the angle be 45 degrees or less because it appears to be an arbitrary design consideration which fails to patentably distinguish over Ostrovsky et al.
	Regarding claims 9-11 and 14, Ostrovsky et al. discloses (Claim 9) a suture tool (100) comprising: a handle portion (122) having a central axis (Q2, Fig. 1D), a first end (proximal end of 122, Fig. 1A,) and a hook end (distal end of 122, Fig. 1A); a hollow, U-shaped hook portion (124) having an attached end (proximal end of 124 connected to the distal end of 122, Fig. 1A, Paragraph 0026) connected to the hook end (distal end of 122, Fig. 1A) of the handle portion (122), a free end (distal end of 124, Fig. 1A), and having an internal passage (126) between (Fig. 1D, Paragraph 0042) the attached end (proximal end of 124 connected to the distal end of 122, Fig. 1A, Paragraph 0026) and the free end (distal end of 124, Fig. 1A); and wherein the internal passage (126) of the U-shaped hook portion (124) has a central axis (Fig. 1D) provided within a plane (Fig. 1D, Paragraph 0040) positioned at an angle (Fig. 1D, Paragraph 0040) with respect to the central axis (Q2, Fig. 1D) of the handle portion (122); (Claim 10) wherein the internal passage (126) of the hollow, U-shaped hook portion (124) has a constant internal diameter (F/G, Fig. 1C, Paragraph 0047) extending from Fig. 1C, Paragraph 0047) the attached end (proximal end of 124 connected to the distal end of 122, Fig. 1A, Paragraph 0026) to the free end (distal end of 124, Fig. 1A); (Claim 11) wherein the internal passage (126) of the hollow, U-shaped hook portion (124) has an internal diameter (F, Fig. 1C, Paragraph 0047) of approximately 0.1 mm to 0.6 mm (Paragraph 0047); (Claim 14) wherein the internal passage (126) of the hollow, U-shaped hook portion (124) is tapered (Paragraph 0047) from a larger internal diameter (G) at the attached end (proximal end of 124 connected to the distal end of 122, Fig. 1A, Paragraph 0026) to a smaller internal diameter (G) at the free end (distal end of 124, Fig. 1A). (Figs. 1A-3, Paragraphs 0026-0032, 0040-0053, and 0066). 
However, (Claim 9) Ostrovsky et al. does not expressly disclose the angle being 50 degrees or less. 
It appears that the device of Ostrovsky et al. would operate equally well with the claimed angle since the hollow U-shaped hook portion and handle are angled in the same structural manner. Further, applicant has not disclosed that the range claimed solves any stated problem or is for any particular purpose, indicating simply that the angle “is at any location and at any desirable angle” (specification Paragraphs 0006 and 0019). 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to cause the device of Ostrovsky et al. to have (Claim 9) the angle be 50 degrees or less because it appears to be an arbitrary design consideration which fails to patentably distinguish over Ostrovsky et al.
Regarding claims 12 and 13, Ostrovsky et al. discloses the suture tool of claim 9 above. 
However, (Claim 12) Ostrovsky et al. does not expressly disclose wherein the spacing between the free end and the attached end of the hollow, U-shaped hook portion is approximately 4.0 mm and 7.0 mm; (Claim 13) wherein the spacing between a base of the U-shaped hook portion and the free and attached ends of the U-shaped hook portion is approximately 2.0 mm to 3.0 mm.
It appears that the device of Ostrovsky et al. would operate equally well with the claimed spacing since the free end and attached end of the hollow U-shaped hook portion are spaced in the same structural manner. Further, applicant has not disclosed that the range claimed solves any stated 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to cause the device of Ostrovsky et al. to have (Claim 12) wherein the spacing between the free end and the attached end of the hollow, U-shaped hook portion is approximately 4.0 mm and 7.0 mm; (Claim 13) wherein the spacing between a base of the U-shaped hook portion and the free and attached ends of the U-shaped hook portion is approximately 2.0 mm to 3.0 mm because it appears to be an arbitrary design consideration which fails to patentably distinguish over Ostrovsky et al.
Regarding claim 15, Ostrovsky et al. discloses the suture tool of claim 14 above. 
However, (Claim 15) Ostrovsky et al. does not expressly disclose wherein the larger internal diameter of the internal passage is approximately 15 mm and the smaller internal diameter of the internal passage is approximately 11 mm.
It appears that the device of Ostrovsky et al. would operate equally well with the claimed diameter since Ostrovsky et al. discloses a tapering larger diameter to a smaller diameter (Paragraph 0047). Further, applicant has not disclosed that the range claimed solves any stated problem or is for any particular purpose, Applicant does not disclose this range in the specification rather the diameter is only referred to generally as tapered (specification Paragraph 0021). 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to cause the device of Ostrovsky et al. to have (Claim 15) wherein the larger internal diameter of the internal passage is approximately 15 mm and the smaller internal diameter of the internal passage is approximately 11 mm because it appears to be an arbitrary design consideration which fails to patentably distinguish over Ostrovsky et al. 
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to GEORGE J ULSH whose telephone number is (571)270-1433. The examiner can normally be reached Mon-Fri 9:00am-6:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jackie Ho can be reached on (571) 272-4696. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GEORGE J ULSH/Primary Examiner, Art Unit 3771